UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7385


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

KIMBERLY RUSSELL HOBSON,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Thomas D. Schroeder, Chief District Judge. (1:17-cr-00470-TDS-1)


Submitted: August 17, 2021                                   Decided: September 8, 2021


Before HARRIS and RICHARDSON, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kimberly Russell Hobson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Kimberly Russell Hobson appeals the district court’s order denying her motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). * We have reviewed the record

and find no abuse of discretion in the district court’s denial of Hobson’s motion for

compassionate release. See United States v. Kibble, 992 F.3d 326, 329 (4th Cir. 2021)

(stating standard of review). Accordingly, we affirm for the reasons stated by the district

court. United States v. Hobson, No. 1:17-cr-00470-TDS-1 (M.D.N.C. Aug. 3, 2020). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                              AFFIRMED




       *
         Although we previously placed this appeal in abeyance, for reasons appearing to
the court, we may proceed with consideration of this appeal.

                                            2